Citation Nr: 1000130	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, M.H., and B.W.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.  In December 2008, the Veteran 
testified at a local RO hearing.


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record supports a finding that the Veteran currently suffers 
from PTSD that is the result of an inservice stressor that 
has been verified by the objective evidence of record.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304(f) (2008); 73 Fed. Reg. 64,208 
(March 31, 2009) (amendments to 38 C.F.R. § 3.304(f) 
(effective from October 29, 2008)).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the VCAA describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Given the fully favorable decision 
contained herein, the Board finds that discussion of the VCAA 
notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as a disability 
rating and effective date, the Board finds that the RO will 
address any applicable downstream issues when effectuating 
the award and therefore any failure to provide this notice at 
this junction cannot prejudice the claimant because he will 
be free to appeal any unfavorable finding by the RO regarding 
the disability rating and effective date.

The Claim

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: (i) if the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran 's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (ii) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (iii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (iv) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  

While the Veteran was not provided notice of this change in 
law, the Board finds this lack of notice harmless error 
because the change is more favorable to the claimant and 
could only be of help to him in establishing his claim.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

If the claimed stressor is not combat related, its occurrence 
must be corroborated by credible supporting evidence.  See 
Cohen, 10 Vet. App. at 142.  Such evidence need not be found 
in the service records.  Pentecost, 16 Vet. App. at 127.  
However, "the noncombat veteran's testimony alone is 
insufficient proof of a stressor." Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Similarly, "credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence."  Id, at 395-96.  Corroboration does not require, 
however, that there be corroboration of every detail 
including the appellant's personal participation in the 
activity."  Pentecost, 16 Vet. App. at 128.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's main assertion is that he has PTSD as a result 
of being subjected to mortar and small arms fire and seeing 
bloated and mistreated corpses, including civilians and 
children, at various times and locations while serving in 
Vietnam.  It is also requested that the Veteran be afforded 
the benefit of the doubt. 

As to a current diagnosis, the Board notes that VA records 
beginning in December 2006 reflect diagnoses of PTSD.  
38 C.F.R. § 3.304(f); McClain v. Nicholson, 21 Vet. App. 319 
at 321 (2007) (holding that the requirement of a current 
disability is "satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim.").

As to a verified stressor, the Board notes that there is no 
credible evidence that demonstrates that the Veteran was 
diagnosed with PTSD while on active duty or participated in 
combat with the enemy.  Therefore, credible supporting 
evidence that the claimed in-service stressor occurred is 
required to prevail on his claim.  38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 142.  

In this regard, the Veteran's discharge certificate discloses 
that his military occupational specialty was heavy equipment 
operator and that he served in Vietnam from July 1969 to July 
1970.  Moreover, the RO has confirmed (primarily by service 
comrade statements submitted by V.M. and R.O.) that the 
Veteran was assigned to a unit (517th Engineer Co., part of 
the 35th Engineer Battalion (Combat)) at a location that 
received enemy fire.  In fact, as noted by the February 2009 
"Compensation and Pension Exam Inquiry" and the April 2009 
supplemental statement of the case, the RO was "able to 
verify that your unit sustained mortar attacks while you were 
in Vietnam."  In short, VA has determined (and the record 
reveals) that an inservice stressor (being subjected to 
mortar and small arms fire) has been verified by the 
objective evidence of record.

As to medical evidence establishing a link between current 
symptoms and the verified in-service stressor, the Board 
notes that the RO denied the claim on the basis that no 
examiner has linked the verified stressor to the Veteran's 
PTSD.  As such, while the March 2009 VA examiner indicated 
that the Veteran had PTSD, that examiner also appeared to 
link the Veteran's PTSD to a non-verified stressor (seeing 
bloated and mistreated corpses).  As such, the RO has 
essentially denied the claim on the basis that the Veteran's 
PTSD diagnosis was based on an unverified stressor.

In this regard, the Board notes that the March 2009 VA 
examiner did identify the Veteran's stressor of seeing 
bloated and mistreated corpses as the "primary stressor" 
related to PTSD.  However, the examiner did not explicitly 
state that the stressor involving corpses was the only 
stressor responsible for his PTSD.  In this regard, the Board 
notes that the March 2009 VA examiner also listed as the 
Veteran's PTSD stressors "[n]ighttime mortar & small arms 
fire" and firing into the bushes toward where this fire was 
coming from.  The examiner also noted "avoidance of areas 
where there is a lot of gunfire" as one of the Veteran's 
primary symptoms of PTSD.  The Board finds that such language 
arguably links (at least implicitly) the Veteran's verified 
stressor of being subjected to mortar and small arms fire to 
his PTSD.

Therefore, because the competent evidence as to whether the 
Veteran's current PTSD was caused by his verified inservice 
stressor of being subject to incoming mortar and small arms 
fire is at least in equipoise, under such circumstances and 


granting the Veteran the benefit of any doubt in this matter, 
the Board concludes that service connection for PTSD is 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the statutes and regulations governing the payment 
of monetary benefits.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


